Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brittany Nanzig on 2/7/2022.

Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:

1. A modular panel mount strip comprising: 
an elongate body having a front face, a back face, a top edge, a bottom edge, and a magnet housing; 
a magnet retained within the magnet housing; 
an interlocking feature on a first end of the modular panel mount strip and a second interlocking feature on a second end of the modular panel mount strip opposite the first end; and 

wherein the interlocking feature includes a locking portion comprised of a plurality of hinge tabs and a slot tab, 


wherein the second interlocking feature includes a hinge portion comprised of a hinge pin and an interior slot, wherein the hinge pin is along an outer edge of the modular panel mount strip and 

wherein the interlocking feature and the second interlocking feature allows attachment to additional modular panel mount strips.


Regarding Claim 3, the claim is amended as follows:

3. The modular panel mount strip of claim 2, wherein the segmentation groove and the second segmentation groove are located on either side of the magnet housing and are elongate channels on the back face of the elongate body, each channel comprising a thin layer of material between the entirety of the respective channel  and the front face.  


Regarding Claim 8, the phrase “further comprising” in the preamble was replaced with the phrase ---in combination with---. 

Regarding Claim 12, the phrase “further comprising” in the preamble was replaced with the phrase ---in combination with---. 

Regarding Claim 14, the claim is amended as follows:

14. A modular panel mount strip comprising: 
an elongate body having a front face, a back face, a top edge, a bottom edge, and a plurality of magnet housings; 
a plurality of magnets, wherein each magnet is respectively retained within each of the plurality of magnet housings; 
a segmentation groove between the top edge and the bottom edge of the elongate body; and 
an interlocking mechanism comprising: 
a hinge portion on a first end of the elongate body, the hinge portion being comprised of a hinge pin and an interior slot, and 
a locking portion on a second, opposite end of the elongate body, the locking portion being comprised of a plurality of hinge tabs and a slot tab; 
wherein the segmentation groove is located between one of the first or the second ends of the elongate body and at least one of the plurality of magnet housings[[.]], and
wherein the interlocking mechanism allows attachment to additional modular panel mount strips.

17. The modular panel mount strip of claim 16, wherein each of the magnets: 
has sloped sides that correspond to the sloped housing walls of  the plurality of magnet housings; and 
is retained within  a respective one of the plurality of magnet housings by the at least two retention tabs.  


Allowable Subject Matter
Claims 1-10 and 12-20 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the interlocking feature including a plurality of hinge tabs and a slot tab and the second interlocking feature including a hinge portion comprising a hinge pin and interior slot, wherein the interlocking features allow attachment to additional modular panel mount strips, in combination with the remaining claimed features and relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632